IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-31119
                          Conference Calendar



KENNETH WAYNE WILLIAMS,

                                             Plaintiff-Appellant,

versus

CITY OF SIMMESPORT; KENNY SMITH; DWAYNE DIBBLE, incorrectly
identified as DeWayne Dilbert; PERRY DUPONT, incorrectly
identified as Perry Lemoine; DANIEL FIRMIN, incorrectly
identified as Daniel Furhman,

                                             Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 95-CV-756
                       - - - - - - - - - -

                             June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Kenneth Williams (“Williams”) has appealed the jury’s

verdict in his civil rights action and the district court’s

denial of his motion in limine that sought to exclude his

disturbing the peace conviction from evidence.      He argues that

the jury clearly erred in reaching its verdict and that evidence

of his misdemeanor disturbing the peace conviction was

inadmissible under Federal Rule of Evidence 609.      We have

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-31119
                               -2-

reviewed the record and the briefs of the parties and conclude

that (1) ample evidence existed to support the jury’s verdict,

see United States v. Flintco Inc., 143 F.3d 955, 964 (5th Cir.

1998), and (2) the district court did not commit plain error in

admitting evidence of Williams’ disturbing the peace conviction

under Federal Rule of Evidence 401.   See United States v. Graves,

5 F.3d 1546, 1551-53 (5th Cir. 1993); see also Palmerin v. City

of Riverside, 794 F.2d 1409, 1413-14 (9th Cir. 1986).   The

judgment of the district court is AFFIRMED.